--------------------------------------------------------------------------------

Exhibit 10.1
 
OMNIBUS AMENDMENT


THIS AGREEMENT is effective as of the 30th day of June, 2014, by and among
ENERGY SERVICES OF AMERICA CORPORATION, a Delaware corporation, C. J. HUGHES
CONSTRUCTION COMPANY, INC., a West Virginia corporation, CONTRACTORS RENTAL
CORPORATION, a West Virginia corporation, NITRO ELECTRIC COMPANY, INC., a West
Virginia corporation, and S T PIPELINE, INC., a West Virginia corporation,
parties of the first part, hereinafter collectively called “Borrower”, and
UNITED BANK, INC., a West Virginia banking corporation, party of the second
part, hereinafter called “Lender”, and DOUG REYNOLDS and MARSHALL REYNOLDS,
parties of the third part, hereinafter called “Guarantors”.


WHEREAS, Lender has extended two credit facilities in favor of Borrower, the
first, a Five Million Dollar ($5,000,000.00) revolving line of credit, (“RLOC”)
all of which is set forth in a Loan Agreement dated May 30, 2014 (“RLOC Loan
Agreement”) and evidenced by a note also dated May 30, 2014 (“RLOC Note”), and
the second an Eight Million Eight Hundred Thirteen Thousand Two Hundred Seventy
Four Dollars and Sixty Four Cents ($8,813,274.64) term loan (“Term Loan”), all
of which is set forth in a Loan Agreement dated January 31, 2014 (“Term Loan
Agreement”) and evidenced by a note also dated January 31, 2014 (“Term Note”).


WHEREAS, Guarantors executed Guaranty Agreements in favor of Lender to secure
the repayment of the RLOC Note and Term Note.


WHEREAS, Borrower and Guarantors have requested Lender to amend the RLOC Loan
Agreement and the Term Loan Agreement to modify the definition of the Debt
Service Coverage Ratio Covenant and Lender has agreed to do so.


WHEREAS, the parties desire to set forth their understanding by this writing.


NOW, THEREFORE, WITNESSETH, that for and in consideration of One Dollar ($1.00)
cash in hand paid, the premises which are not mere recitations but which form an
integral part of this Agreement and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
do hereby agree as follows:


1. Amendment. The RLOC Loan Agreement and the Term Loan Agreement are hereby
amended by substituting the following paragraph in the place and stead of the
existing paragraph 7.01.
 

 

 

 

 
7.01 Debt Service Coverage. Borrower shall maintain a minimum Debt Service
Coverage Ratio of no less than 1.50 to 1.0 tested quarterly, as of the end of
each fiscal quarter, based upon the preceding four quarters. Debt service
coverage shall be defined as the ratio of cash flow (net income plus
depreciation, amortization and interest expense, plus or minus
one-time/non-recurring income and expenses (determined at the Lender’s sole
discretion)) divided by the annualized debt service requirements on the
Borrower’s senior secured term debt (post refinance), actual interest paid on
the Borrower’s senior secured revolving credit facility and the annualized
payments on any other debt outstanding.


2. Consent and Reaffirmation. Guarantors consent to this Amendment and
acknowledge and reaffirm their obligations under their guaranty agreements to
guarantee and secure the repayment of the RLOC Note and the Term Note.


3. Other Terms and Conditions. All other terms and conditions of the RLOC and
Term Loan Agreements and related loan documents shall remain in full force and
effect except as further amended by this Agreement.


4. Effective Date. The effective date of this Agreement is June 30, 2014.


Executed this 31st day of July, 2014.

           
BORROWER:
       
Energy Services of America Corporation
 
a Delaware corporation
       
By 
s/Doug Reynolds
   
Its
President
         
C. J. Hughes Construction Company, Inc.
 
a West Virginia corporation
       
By
s/Doug Reynolds
   
Its
President
         
Contractors Rental Corporation
 
a West Virginia corporation
       
By
s/Doug Reynolds
   
Its
President
 

 

2

 

 

 

             
Nitro Electric Company, Inc.
 
a West Virginia corporation
       
By
s/Doug Reynolds
   
Its
Treasurer
         
S T Pipeline, Inc.
 
a West Virginia corporation
       
By
s/Doug Reynolds
   
Its
President
         
LENDER:
       
United Bank, Inc.
 
a West Virginia banking corporation
       
By 
s/Andrew Dawson
   
Its
Market President
         
GUARANTORS:
       
s/Doug Reynolds
   
Doug Reynolds
       
s/Marshall Reynolds
   
Marshall Reynolds

 

3

 

 